       Case 2:20-cv-00848-RB-SCY Document 12 Filed 08/25/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

ROBERT LAWRENCE PIPKIN,

                 Petitioner,

       v.                                                        Civ. No. 20-848 RB/SCY

RICK MARTINEZ, Warden, et al.,

                 Respondents.

                          ORDER ADOPTING PROPOSED FINDINGS
                            AND RECOMMENDED DISPOSITION

       This matter is before the Court on Petitioner Robert Lawrence Pipkin’s Motion Under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody. (Doc. 1.) The Court

referred this matter to Magistrate Judge Steven C. Yarbrough, and on August 4, 2021, Judge

Yarbrough entered a Proposed Findings and Recommended Disposition (PFRD). (Doc. 10.) Judge

Yarbrough recommends dismissing Pipkin’s petition on all three grounds raised (ineffective

assistance of counsel, prosecutorial misconduct, and denial of lawyer at a critical proceeding). (Id.)

Likewise, Judge Yarbrough recommends that the Court need not hold an evidentiary hearing

because “Pipkin present[ed] no specific and particularized factual allegations that would entitle

him to habeas relief,” and as such, the matter can be resolved on the record. (Id. at 22–23.) Pipkin

timely filed objections to the PFRD (Doc. 11) and this review follows. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3) (when resolving objections to a magistrate judge’s proposal, “[t]he district

judge must determine de novo any part of the magistrate judge’s disposition that has been properly

objected to”).




                                                  1
        Case 2:20-cv-00848-RB-SCY Document 12 Filed 08/25/21 Page 2 of 3




        Pipkin objects to the recommendations as to grounds one and two (ineffective assistance

of counsel and prosecutorial misconduct), but not ground three (denial of lawyer at a critical

proceeding). (Doc. 11 at 1.) As to grounds one and two, Pipkin explains that

        I misunderstood the fact that on the state habeas I needed to present evidence with
        the habeas requested. Also, in the Fed. hab it says not to argue or site case law, so
        again, I didn’t present evidence. I do have evidence that proves my claims and ask
        the court to let me present it – then decide if it warrants an evidentiary hearing or
        dismissal.

(Id.) Indeed, the form “Petitioner Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person

in State Custody” instructs the petitioner not to “argue or cite law[; j]ust state the specific facts

that support your claims.” (See, e.g., Doc. 1 at 5.) Although Pipkin was not required to cite case

law, he was required to state facts supporting his claims in order to meet his heavy burden under

§ 2254 of establishing that the state court’s decision was contrary to or an unreasonable application

of clearly established federal law. See Cullen v. Pinholster, 563 U.S. 170, 181 (2011). Judge

Yarbrough recommends finding that Pipkin did not present sufficient facts to meet his burden, and

on de novo review, the Court agrees.

        To the extent Pipkin wishes to present new information and arguments in his objections

that he previously did not present in his habeas petition, any such issues are deemed waived. See

Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996) (“Issues raised for the first time in

objections to the magistrate judge’s recommendation are deemed waived.”); United States v.

Garfinkle, 261 F.3d 1030, 1031 (10th Cir. 2001) (same). Further, Pipkin makes no specific

objections to the PFRD which warrant this Court’s review. See United States v. One Parcel of Real

Prop., 73 F.3d 1057, 1060 (10th Cir. 1996) (“[A] party’s objections to the magistrate judge’s report

and recommendation must be both timely and specific to preserve an issue for de novo review by

the district court or for appellate review.”).



                                                 2
Case 2:20-cv-00848-RB-SCY Document 12 Filed 08/25/21 Page 3 of 3




Wherefore,

IT IS HEREBY ORDERED AS FOLLOWS:

1.    The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
      10) is ADOPTED and Pipkin’s Objections (Doc. 11) are OVERRULED;

2.    Pipkin’s “Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person
      in State Custody” (Doc. 1) is DENIED and this case is DISMISSED;

3.    A certificate of appealability is DENIED;

4.    A final order is entered concurrently herewith.




                                    ________________________________
                                    ROBERT C. BRACK
                                    SENIOR U.S. DISTRICT JUDGE




                                       3
